Citation Nr: 1135729	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-18 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1975 to November 1978.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in part, denied the Veteran's service-connection claim for a bilateral hearing loss disability.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Nashville RO in July 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board remanded the Veteran's claim in March 2011 for additional evidentiary development.  Such was achieved, and the Veteran's claim was readjudicated by the Appeals Management Center (AMC) in a July 2011 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

Clarification of issue on appeal

The Board is aware that the Veteran originally claimed entitlement to service connection for a bilateral hearing loss disability.  Indeed, up to this point, the Veteran's medical history was identical for both ears.  However, based upon recent VA examination findings, which make crucial distinctions between the Veteran's claimed right and left ear hearing loss, the Board finds it necessary to bifurcate the issue.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that a left ear hearing loss disability currently exists for VA purposes.

2.  The evidence of record does not reflect that a relationship exists between the Veteran's current right ear hearing loss disability and his active duty military service.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by the Veteran's active duty military service, and may not be so presumed.  38 U.S.C.A.    §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  A right ear hearing loss disability was not incurred in or aggravated by the Veteran's active duty military service, and may not be so presumed.  38 U.S.C.A.    §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As was alluded to in the Introduction, the Board remanded the Veteran's hearing loss claim in March 2011 for additional evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to contact the Veteran and request that he identify any additional medical treatment he has received for his claimed hearing loss.  The AOJ was to attempt to obtain any records so identified.

Additionally, the Board instructed the AOJ to schedule the Veteran for a VA audiological examination to determine the current nature and etiology of any current hearing loss disability.  Finally, the AOJ was to readjudicate the Veteran's claim.

The AOJ sent the Veteran a letter dated May 3, 2011 specifically requesting that he submit any additional evidence to substantiate his appeal.  The Veteran has not since identified any other outstanding treatment records pertaining to his claimed hearing loss disability.  

Additionally, the Veteran appeared for a VA audiological examination in June 2011.  The examination report has been associated with the Veteran's claims folder.  As noted above, the AMC readjudicated the Veteran's claim in a July 2011 SSOC.

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in October 2007.  Subsequently, in February 2008, the RO adjudicated the Veteran's hearing loss claim in the first instance.  The Veteran filed a timely appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claims for right and left ear hearing loss.  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records and his lay statements of argument have been obtained.  At the July 2010 hearing, the Veteran specifically testified that he has not received ongoing treatment for hearing loss, and is not seen by the VA.  Rather, he stated that he had a total physical examination approximately two years ago by a private physician in Florida, and has had occasional physicals with his employer.  See the July 2010 hearing transcript, pages 6-8.  The Veteran indicated that he would try to obtain these private records.  The Board granted the Veteran 60 additional days to obtain and submit any additional evidence he desired.  Id. at 11-12.  These 60 days have expired, and the Veteran has submitted no additional evidence.  The Veteran has not since identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate his appeal.

With respect to the examination conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's right and left ear hearing loss claims.  The Veteran was afforded a VA audiological examination in June 2011.  The examination report reflects that the VA examiner reviewed the Veteran's past medical and noise exposure history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Audiometric test results and speech recognition performance percentages were recorded.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  As noted above, the Veteran testified at a personal hearing before the undersigned in July 2010.  

Accordingly, the Board will address the claims on appeal.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has right and left ear hearing loss disabilities that had their onset in, or are otherwise related to his active duty military service, to include noise exposure from diesel operated generators while maintaining the motor pool.  See the July 2010 hearing transcript, page 3.  

As noted above, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253. 

Turning first to crucial element (1), current disability, the only post-service audiological test results of record are those obtained at the June 2011 VA examination.  Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10
15
25
RIGHT
35
45
25
20
40

Speech recognition scores by Maryland CNC testing were 98 and 94 percent for the left and right ear respectively.  

Based on these test results, it is clear that the Veteran does not have severe enough left ear hearing loss to manifest in puretone threshold values sufficient to satisfy the requirements of 38 C.F.R. § 3.385, detailed above.  Indeed, the Veteran's left ear puretone thresholds do not reach 26 dB at any frequency, and Maryland CNC testing shows a speech recognition score of 98 percent.  

The Veteran has presented no other medical evidence demonstrating a current left ear hearing loss disability.  In particular, there are no post-service outpatient treatment or other medical records which document the claimed left ear hearing loss within the Veteran's first year following his separation from service in 1978, or at anytime thereafter.  See 38 C.F.R. § 3.309(a).  The Board adds that the Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits]. 

The Board has no reason to doubt that the Veteran currently experiences trouble hearing with his left ear.  Indeed, he is competent to testify as to such.                   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In fact, it was the Veteran's lay assertions that prompted the VA to request testing of the Veteran's claimed hearing loss, to see if the symptoms he described actually amounted to a disability for VA purposes.  However, as noted above, the evidence of record does not contain adequate audiological findings consistent with a left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The Veteran, as a layperson, is not competent to report that any left ear hearing impairment that he currently experiences rises to the level of establishing a disability for VA purposes.  
In the absence of any diagnosed left ear hearing loss disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met as to the Veteran's left ear hearing loss disability claim, and it fails on this basis alone.

With respect to the Veteran's right ear, the VA audiometric test results noted above definitively show that the Veteran does in fact have a right ear hearing loss disability for VA purposes.  Indeed, the Veteran has puretone thresholds over 40 dB at two frequencies, and over 26 dB at three frequencies.  See 38 C.F.R. § 3.385.  Accordingly, a current right ear hearing loss disability is demonstrated, and Hickson element (1) is satisfied as to this issue alone.

Moving next to Hickson element (2), in-service disease or injury, the Board notes that the Veteran's service treatment records do not document any complaints of, or treatment for hearing loss.  Audiometric tests performed upon enlistment in 1975 and upon separation in 1978 both fail to show a right ear hearing loss disability for VA purposes.  The Board notes that puretone threshold levels improved by 5 dB at three different frequencies [500, 1000, and 4000 Hz] between 1975 and 1978, and only worsened at one frequency, 2000 Hz, by 10 dB.  Additionally, no medical evidence of record demonstrates the onset of right ear hearing loss for VA purposes within the Veteran's first year following his separation from service in 1978.       See 38 C.F.R. § 3.309(a).

The Veteran nonetheless contends that he experienced acoustic trauma in service from working in close proximity to diesel operated generators while maintaining the motor pool.  See the July 2010 hearing transcript, page 3.  At the recent June 2011 VA examination, the Veteran also reported that he experience in-service noise exposure from gunfire on the ranges.  See the June 2011 VA examiner's report, page 1.  Although the Veteran's Military Occupational Specialty (MOS) during service was teletype operator, the Veteran's DD-214 does reflect that he worked with weapons in service, earning the Marksman's Badge for the M-16 and the hand grenade expert's badge.  The Board also has no reason to disbelieve the Veteran's assertions that he was required to work at times around generators in performance of his duties.  Indeed, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Based on these circumstances, the Board finds no reason to doubt that the Veteran experienced in-service acoustic trauma from generators and weapons fire during his active duty military service.  Hickson element (2) is accordingly satisfied as well.  

With respect to Hickson element (3), nexus or relationship, the June 2011 VA examiner's opinion is the only opinion of record addressing the etiology of the Veteran's right ear hearing loss.  After reviewing the Veteran's medical history, and upon examination of the Veteran, the June 2011 VA examiner opined that it is "less likely as not" that the Veteran's right ear hearing loss was caused by, or is the result of in-service noise exposure.  By way of rationale, the VA examiner highlighted the Veteran's normal hearing test upon separation, and explained that "there is no scientific evidence to support [a finding] of delayed-onset hearing loss due to noise exposure."  See the July 2011 VA examiner's report, page 2.  

Crucially, there is no medical opinion of record contrary to that of the July 2011 VA examiner.  The Veteran has had ample opportunity to secure medical evidence in his favor, and against the reasoned opinion of the July 2011 examiner, and to submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits]. 

The Board recognizes that the mere fact that a hearing loss disability is not identified at a separation physical examination is not fatal to a claim for VA benefits.  See Hensley, supra; see also 38 C.F.R. § 3.303(d).  However, in this case, the medical opinion of the July 2011 VA examiner is not founded solely on the Veteran's negative separation examination report.  Rather, as noted above, the examiner references current scientific evidence [or lack thereof], that fails to support a finding that hearing loss can have a delayed onset after noise exposure.  In other words, in the VA examiner's interpretation, current scientific research weighs against the finding of a medical relationship between the Veteran's in-service noise exposure and the development of his post-service right ear sensorineural hearing loss.  The Board accordingly finds this opinion to be highly probative.

To the extent the Veteran now contends that he first noticed his right ear hearing loss in service, and that he has had this loss continuously thereafter [see the June 2011 VA examiner's report, page 1; see also the July 2010 hearing transcript, page 4], the Board finds such assertions to be competent, but not credible.  Significantly, the Veteran's reported history of continued hearing loss symptomatology is inconsistent with the other evidence of record, to include his October 24, 1978 examination upon separation, which indicated a "normal" clinical evaluation of the ears, and showed normal hearing acuity for VA purposes.  Further, his assertions of in-service onset are inconsistent with the history he himself provided to service examiners at the time of his separation.  See the Veteran's October 24, 1978 Report of Medical History [upon which the Veteran indicated "no" when asked if he has, or has ever had hearing loss].   

The Board places greater weight of probative value on the normal clinical findings denoted on the Veteran's 1978 separation examination, coupled with the Veteran's own denial of any hearing problems in-service than it does on the Veteran's recent assertions of continuity of symptoms since service to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

It does not appear that the Veteran first complained about his problems with hearing loss under he filed his September 2007 compensation claim, almost 30 years after his separation from service.  See the Veteran's September 2007 Application for Compensation and/or Pension.  The Veteran's absence of hearing loss related complaints [both in-service and for decades after his separation] also weighs against the Veteran's recent assertions that he experienced hearing loss in-service and continuously thereafter, as now described.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  Crucially, the medical evidence of record clearly shows that the Veteran's current right ear hearing loss disability had its onset after service.   

Based on the above, the Board finds the Veteran's recent assertions of continuity of symptoms since active service to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) [In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor].  Hickson element (3) remains unsatisfied, and a continuity of symptoms since service is not established.  The Veteran's service-connection claim for right ear hearing loss is denied on this basis.


ORDER

Service connection for a left ear hearing loss disability is denied.

Service connection for a right ear hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


